      Case 2:19-cv-00156 Document 1 Filed on 05/22/19 in TXSD Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

HOME DEPOT U.S.A., INC.                       §
                                              §
       Plaintiff,                             §
                                              §
vs.                                           §                   Civil Action No. ____________
                                              §
CONTINENTAL CASUALTY                          §
COMPANY,                                      §
                                              §
       Defendant.                             §                              JURY DEMANDED


                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Plaintiff Home Depot U.S.A., Inc. (“Plaintiff” or “Home Depot”), files its Original

Complaint (“Complaint”) against Defendant Continental Casualty Company (“Defendant” or

“CCC”) as follows:

                                            I.
                                 JURISDICTION AND VENUE

       1.      Plaintiff Home Depot U.S.A., Inc. is incorporated and duly organized under the

laws of the State of Delaware, and has its principal place of business in the State of Georgia.

       2.      Defendant Continental Casualty Company is incorporated and duly organized

under the laws of the State of Illinois, and has its principal place of business in the State of

Illinois. CCC is licensed to and, upon information and belief, does business in the State of Texas.

Pursuant to the Texas Insurance Code, CCC may be served with process by and through its

designated agent for service, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201-3136.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 1
      Case 2:19-cv-00156 Document 1 Filed on 05/22/19 in TXSD Page 2 of 7



       3.      Because there is complete diversity between the parties the Court has jurisdiction

pursuant to 28 U.S.C. § 1332.

       4.      Venue is proper in the Northern District of Texas pursuant to 28 U.S.C. § 1391.

                                             II.
                                    FACTUAL BACKGROUND

       5.      This action for breach of contract and declaratory judgment arises out of a dispute

between Home Depot and CCC regarding CCC’s failure to honor its obligation to defend and

provide coverage to Home Depot for claims asserted against it in the lawsuit styled Jose Avila

Rizo v. Home Depot U.S.A., Inc.; Cause No. 2:17-cv-00263; in the United States District Court,

Southern District of Texas, Corpus Christi Division (the “Lawsuit”). A true and correct copy of

Jose Avila Rizo’s Second Amended Complaint (“Second Amended Complaint”) is attached as

Exhibit “A.”

       6.      In the Second Amended Complaint, Rizo alleges that while shopping at a Home

Depot store located at 4038 South Port Avenue, Corpus Christi, Texas 78415 on March 29, 2017,

he sustained injuries when he slipped and fell due to water that had collected on the floor that

had leaked from the roof of the store. See Amended Petition, Exhibit “A”, at ¶ 5.

       7.      Rizo further alleges that Merit Roofing Systems, Inc. (“Merit”) had contracted

with Home Depot to fix the leaking roof, and that Merit’s acts/omissions were the proximate

cause of Plaintiff’s fall because Merit was negligent in:

                   A. Failing to maintain the roof in a safe manner;

                   B. Failing to adequately repair any leaks in the roof;

                   C. Failing to adequately re-surface the roof;

                   D. Failing to provide safety training for its employees ad workers;

                   E. Negligently selected its employees;


PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 2
       Case 2:19-cv-00156 Document 1 Filed on 05/22/19 in TXSD Page 3 of 7



                        F. Failing to provide adequate supervision of its employees;

                        G. Failing to provide proper instructions to employees;

                        H. Failing to require adequate experience to perform tasks related to the

                           maintenance and re-coating of the roof;

                        I. Delegating inappropriate tasks to untrained employees;

                        J. Failing to observe and follow all safety regulations; and

                        K. Failing to exercise reasonable care to protect invitees against danger, in

                           violation of Restatement (Second) of Torts §343 (1965), which, Rizo

                           claims, constitutes negligence per se.

See id. at ¶ 23.

        8.         Rizo further alleges that Merit and Home Depot were parties to a Maintenance

Services Agreement whereby Merit performed roofing services for Home Depot, including a

removal and resurface of the Home Depot roof, and that Merit was negligence was also a

proximate cause of Plaintiff's fall in one or more of the following ways:

                   A.      Failing to ensure that the roof did not leak water into the store while the

                           work was being performed;

                   B.      Failing to ensure the roof did not leak water into the store following

                           completion of the project;

                   C.      Failing to properly inspect the roof during the removal of the then-existing

                           roof system;

                   D.      Failing to properly inspect or monitor the disposal of all items from the

                           then-existing roof system;

                   E.      Failing to properly inspect the roof during the re-coating process;



PLAINTIFF’S ORIGINAL COMPLAINT                                                                   Page 3
       Case 2:19-cv-00156 Document 1 Filed on 05/22/19 in TXSD Page 4 of 7



                F.     Failing to ensure any leaks were adequately repaired; and

                G.     Failing to properly inspect the roof upon completion of the project.

See id. at ¶ 17, 28.

        9.      Rizo further alleges that Home Depot, as the premises occupier, is responsible for

the failure to maintain the premises of the store in a reasonably safe condition for its business

invitees.

        10.      Rizo therefore specifically asserts claims against Home Depot that arise out of

services performed for Home Depot by Merit, and arise out of injuries to Plaintiff allegedly

caused by Merit’s negligent acts and/or omissions in connection with providing those services.

        11.     Merit did perform repair and maintenance services for Home Depot at the store

pursuant to that certain Maintenance Services Agreement between Home Depot and Merit, dated

as of July 28, 2015 (the “Services Agreement”).

        12.     The Services Agreement obligates Merit to carry specific levels of liability

insurance under a qualifying policy with certain coverage and minimum limits requirements to

protect both Home Depot and Merit in the event of claims such as those being asserted in the

Lawsuit.

        13.     The Services Agreement further required Merit to name Home Depot as an

additional insured under its insurance policy and, on information and belief, Merit carries a

commercial general liability policy with Defendant, pursuant to which Home Depot is named

(and qualifies) as an “additional insured,” thus affording Home Depot all of the privileges and

legal remedies available to Merit under the policy.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                Page 4
      Case 2:19-cv-00156 Document 1 Filed on 05/22/19 in TXSD Page 5 of 7



       14.    As an additional insured under the insurance policy, Home Depot is entitled to

coverage with respect to claims and allegations that arise out of services provided by Merit to

Home Depot pursuant to the terms and conditions of the Services Agreement.

       15.    Home Depot made written demand to CCC to honor and perform its duty to

defend and provide liability coverage to Home Depot in connection with the claims asserted

against it by Rizo in the Lawsuit. CCC has failed to accept and honor its obligations to defend

and cover Home Depot in connection with the Lawsuit.

       16.    All conditions precedent to bringing this breach of contract and declaratory

judgment action have been satisfied.

                                              III.
                                       CLAIMS FOR RELIEF

       17.    CCC has breached its obligation to provide a defense to Home Depot in the

Lawsuit. Accordingly, Home Depot seeks all damages caused thereby which are recoverable by

law, as well as a declaration that CCC has owed, and continues to owe, a duty to defend Home

Depot in the Lawsuit pursuant to the terms and conditions of the commercial general liability

insurance policy, including any endorsements, under which Home Depot is designated as an

additional insured. As a result of CCC’s breach of contract, Home Depot has had to retain legal

counsel for defense in the Lawsuit, and has incurred necessary attorneys’ fees and costs in

connection with that defense. Accordingly, Home Depot seeks recovery for all damages caused

by such contractual breach.

       18.    In addition, Home Depot has also been forced to incur legal fees and expenses in

connection with enforcing CCC’s obligations to defend Home Depot in the Lawsuit, and in

connection with the pursuit of this action for breach of contract and declaratory judgment.




PLAINTIFF’S ORIGINAL COMPLAINT                                                           Page 5
      Case 2:19-cv-00156 Document 1 Filed on 05/22/19 in TXSD Page 6 of 7



Accordingly, Home Depot seeks recovery of those reasonable and necessary attorneys’ fees,

costs and expenses incurred. Presentment of demand has been made as required by law.

                                             IV.
                                           DAMAGES

       19.     Home Depot respectfully requests that the following damages be considered for

the purposes of determining the sum of money that Home Depot is entitled to recover from CCC:

(a) the amount of damages, if any, awarded to the Plaintiff by the trier of fact against Home

Depot in the Lawsuit; (b) Home Depot’s court costs, reasonable expenses, and reasonable and

necessary attorneys’ fees incurred in defending the allegations brought against it in the Lawsuit;

(c) Home Depot’s court costs, reasonable expense and reasonable attorneys’ fees incurred by

Home Depot to enforce its rights to a defense and to prosecute its claims for breach of contract

and for declaratory judgment; and, (d) Home Depot’s actual damages resulting from the conduct

of CCC as described herein.

                                             V.
                                        JURY DEMAND

       20.     Home Depot requests a jury on all issues triable to a jury.

                                          VI.
                                 PRAYER AND CONCLUSION

       Based on the foregoing, Home Depot prays that upon final trial and hearing, Home Depot

take judgment against Continental Casualty Company for its actual damages as set forth herein,

together with interest on the judgment at the legal rate, prejudgment interest, costs of court,

reasonable attorneys’ fees and for such other relief, both general and specific, whether at law or

in equity, to which Home Depot may be justly entitled.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              Page 6
      Case 2:19-cv-00156 Document 1 Filed on 05/22/19 in TXSD Page 7 of 7



                                          Respectfully submitted,


                                          By:    /s/ Arthur K. Smith
                                                 Arthur K. Smith
                                                 State Bar No. 18534100

                                                 LAW OFFICES OF ARTHUR K. SMITH,
                                                 a Professional Corporation
                                                 507 Prestige Circle
                                                 Allen, Texas 75002-3419
                                                 Telephone: 469/519-2500
                                                 Facsimile: 469/519-2555
                                                 asmith@aksmithlaw.com

                                          ATTORNEYS FOR PLAINTIFF
                                          HOME DEPOT U.S.A., INC.




PLAINTIFF’S ORIGINAL COMPLAINT                                               Page 7
